DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-58 were originally filed March 19, 2019.
	The amendment received July 25, 2019 canceled claims 1-39; amended claims 40, 45, and 57; and added new claims 59 – 95.
	The amendment received March 17, 2021 changed the status identifiers only. 
	Claims 40-95 are currently pending. 
	Claims 40-44, 50-54, 59-65, 67, 70-83, and 86-95 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 17, 2021 is acknowledged.
Claims 45-49 and 55-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2021.
Applicants elected “SEQ ID NO: 4” as the species of pH triggered low insertion peptide (pHLIP®)-fluorophore conjugate.  
It is noted that applicants neglected to elect a single, specific species of fluorophore conjugated to the elected “SEQ ID NO: 4” or any other variable aspect in the response received March 17, 2021. It is noted that the sequence listing for SEQ ID NO: 4 does not specify a fluorophore or other modification(s). In order to advance prosecution, the species election has been treated as fully responsive, and the .
Claims 66, 68-69, and 84-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2021. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 17, 2021 (2) are being considered by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term pHLIP®, which is a trade name or a mark used in commerce, has been noted approximately 461 times in this Specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Several of the chemical structures in the specification are of poor quality. Some of the chemical structures are clearly illustrated (e.g. pgs. 41 and 86-88), while others are of low quality and resolution (at least pgs. 42-45). Appropriate correction is required. 

Claim Objections
Claim 40 is objected to because of the following informalities:  “damaged tissue in subject” should read “damaged tissue in a subject” (see line 1).  Appropriate correction is required.
	Claim 71 is objected to because of the following informalities: the claim language “wherein the fluorophore a cyanine…” appears to be missing the word “is” prior to the indefinite article “a”. Appropriate correction is required.
	Claims 59, 77, 79, 81, and 83 are objected to because of the following informalities: the chemical structure diagrams of these claims are of poor quality. These chemical structures have low resolution compared to; for instance, pgs. 41, 86-88, and 90 of the specification. Appropriate correction is required. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Please, see at least pages 42-45, 52, 53, 74, 76 (line 9), 114, 115, 119, 122-125.
Since applicants have added the variable sequences on page 2 to the sequences listing, applicants may wish to add the corresponding SEQ ID NOs to pages 34 and 120 containing the same variable sequences.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 40, 44, 60, 63-65, 67, 70, 74-83, and 86-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.  Claims 40, 60, 63-65, 67, 70, 74-76, 82, 86-93, and 94 contain the trademark/trade name pHLIP®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product (a pH-triggered low-insertion peptide) and, accordingly, the identification/description is indefinite.
B.  Claim 44 recites the limitation "said bodily organ" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
C.  As written, claims 60, 74, 76, 78, 80, 82, and 87-91, can be interpreted in at least two ways.  In particular, each claim recites “comprises” or “comprising” “amino acids in the sequence”.  This language could be interpreted as a claim to at least one of the amino acids following the term “amino acids in the sequence” in any order. Alternatively, this language could be interpreted as a claim to 
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  
Claims 61, 75, 76, 77, 79, 81, and 83 all ultimately depend on either claim 60 or 74, and are thus indefinite as well.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 40-43, 50-54, 60-61, 63-65, 67, 70-73, 94, and 95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RESHETNYAK et al., WO-2012047354-A2, Pub April 12, 2012, as evidenced by http://www.ipc2-isoelectric-point.org/; Accessed 4OCT2021. 
For present claim 40, Reshetnyak discloses pH-sensitive (pH triggered low insertion peptide (pHLIP®)) peptides (Pgs. 32-34; 170, and 180-229) for use in detecting, inter alia, tumor tissue (title; abstract; p. 3, bottom para; p. 8, bottom para.; p. 44, Example 1, Fig. 5; pgs. 87-88).  The pHLIP® peptides of Reshetnyak comprise a pH-triggered peptide portion and a fluorophore; specifically NHS-Cy5.5 (P. 86, line 1), Cy5.5 maleimide (p. 44, Example 1, line 3)(Cyanine), and Alexa750 (P. 8, bottom para.; pgs. 9, 10, 19, Figs. 60-65) (NIR) covalently linked via thiol (p. 3, 1st full para., lines 7-12; p. 9, 1st para., Figs. 5a-c; Pgs. 44-45; Pgs. 87-88) and ester (p. 3, 1st full para., lines 13 and 14) linkages.  
Reshetnyak teaches administering intraperitoneally (p. 9, 1st para., Figs.5a-c), iv (p. 9, 2nd and 3rd para., Figs.6a-c and 7a-d; p. 44-45; ), Intratumoral (p. 19, Fig.60), nondescript injection (Figs. 61-65) the pHLIP®-fluorophore to a patient or subject (p.8, bottom para.; p. 9; p. 87, bottom para.), contacting the patient with electromagnetic radiation, and detecting the electromagnetic radiation emitted from the pHLIP®-fluorophore (P. 45, 1st Full para., ); either in vivo (P. 8, Bottom para., Figs 4a-d; p. 9, 1st full para.; p. 45 P. 87, 2nd para.- P. 88, 1st para.) or ex vivo (para. spanning pgs. 9 and 10; p. 45; Figs. 60-65) wherein detection indicates diseased tissue (p.5 lines 1-4, 2nd full para., and Figs. 4; 5; 6; 7, and 60-65).  
For present claim 41, Reshetnyak discloses the use of pHLIP® conjugates for labeling diseased tissues (e.g. cancerous tissue, inflamed tissue, etc.), indicating that fluorescent; as well as, other imaging modalities can be used. (p. 5, lines 1-4, and 2nd full para.).
For present claim 42, Reshetnyak discloses use of pHLIP® conjugates to identify diseased (specifically cancerous) tissues in the lungs (page 9, bottom para.; Fig. 7).
For present claim 43, Reshetnyak discloses the use of Alexa- pHLIP® conjugates after administration. Figures 64 and 65 illustrate the binding of different variants to both tumors and non-cancerous tissues over time, in quantified terms of mean fluorescence, allowing calculations in numerical terms (i.e. Tumor = >40; heart = <15; demonstrating >100% increase in fluorescence between cancerous and non-cancerous tissues).  (p. 171 – 1stfull paragraph; Figs. 64 and 65).
For present claims 50, Reshetnyak discloses administration of diagnostic pHLIP® conjugates via aerosol (spray), lavage (liquid), IV administration routes (p. 5, final para.).  
For present claim 51, Reshetnyak discloses the use of pHLIP® peptides in conjugation with imaging agents to aid in surgical tumor excision and identification by administering the conjugate directly to the site (p. 5 last 2 paragraphs), via lavage to the area (p. 6, line line3).
For present claim 52, Reshetnyak discloses in vivo tumor imaging via pHLIP® conjugates (p. 26, line 1)
For present claim 53, Reshetnyak discloses ex vivo imaging of cancerous tissue following surgical excision (p. 47 2nd full para.; and Fig. 7).     
For present claim 54, Reshetnyak discloses the use of pHLIP® imaging conjugates for guiding surgical excision of cancerous tissues (p. 48, 2nd para.).
For present claims 60 and 61, Reshetnyak discloses the use of Var3-3d: ACDDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 259) in conjugation with Alexa 750 (table p. 170, p. 171 – 1st full para., Figs. 61, 64, and 65).

For present claim 63, Reshetnyak discloses the use of an Alexa conjugate of Var3-3d: ACDDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 259), comprising sequence YmXnYi wherein (according to instant application Table 1) L=Y, F=Y, P=Y, T=Y, D=X, and T=Y; and m = 4, n = 1, and i = 1 (p. 170, p. 171, lines 1 and 2; and Figs. 64 and 65).

For present claim 64, Reshetnyak discloses the use of SEQ ID NO: 221 conjugated with Cy5.5 [ACEQNPIYWARYADWLFTTPLLLLDLALLVDADET (SEQ ID NO: 221) (PI = 3.6, with -5.4 charge at pH 7.4 & -5.8 charge at pH 8.0 {as evidenced by http://www.ipc2-isoelectric-point.org/})].  

For present claim 65 and 67, Reshetnyak discloses Var3-3D: ACDDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 259 and 40), which are 100% identical to both ACDDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 78) (p.181 of Reshetnyak) and ACDDQNPWRAYLDLLFPTDTLLLDLLW instant (SEQ ID NO: 15), contains 27 amino acids, and is referenced in column 5 of the Table located on page 181 as having pKa of 5.1 (Table on 170, p.171, 1st full para., lines 1 and 2; and col. 5 {pKa} of the table located on p. 181).
	
For present claims 70, 71, 72, and 73, Reshetnyak discloses Example 1, wherein ACEQNPIYWARYADWLFTTPLLLLDLALLVDADET (SEQ ID NO: 221) (underlined portion = 8 amino acids; Bold amino acids (2) represent protonatable amino acids; and non-polar amino acids (6) are italicized) Tables on pgs. 32-34, 170, and 181 for additional species and numbers) is conjugated with both Alexa750 (NIR / optoacoustic) and Cy5.5 (cyanine) (pgs. 44-47; and Fig. 5).   

For present claims 94 and 95, Reshetnyak discloses concurrent injection of glucose with pHLIP® imaging conjugates (p. 4, last para.; p. 46, paras. 1-3; and Figs. 4 and 5).
Therefore, the disclosure of Reshetnyak anticipates the presently claimed method.


Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 40-44, 50-54, 60-65, 67, 70-75, 86-90, and 92-95 are rejected under 35 U.S.C. 103 as being unpatentable over RESHETNYAK, WO-2012047354-A2, Pub: April 12, 2012;, and further in view of YAMAUCHI, WO-2014013730-A1, Pub: Jan. 23, 2014 and Wu, Contrast Agents for Photoacoustic and Thermoacoustic Imaging: A Review, Int. J. Mol. Sci., 15, 23616-26639, Pub: 18 DEC 2014; and further evidenced by Lee, Peptides and Peptide Hormones for Molecular Imaging and Disease Diagnostics, Chem Rev.,110: 3087-3111, Pub: 15 MAR 2010

For present claim 40, Reshetnyak discloses pH-sensitive (pH triggered low insertion peptide (pHLIP®)) peptides (Pgs. 32-34; 170, and 180-229) for use in detecting, inter alia, tumor tissue (title; abstract; p. 3, bottom para.; p. 8, bottom para.; p. 44, Example 1, Fig. 5; pgs. 87-88).  The pHLIP® peptides of Reshetnyak comprise a pH-triggered peptide portion and a covalently conjugated to fluorophores known to be analogs of indocyanine green (ICG)(evidenced by Lee, p. 3, 1st full para.); specifically, NHS-Cy5.5 (P. 86, line 1), Cy5.5 maleimide (p. 44, Example 1, line 3)(Cyanine), and Alexa750 (P. 8, bottom para.; pgs. 9, 10, 19, Figs. 60-65) (NIR) covalently linked via thiol (p. 3, 1st full para., lines 7-12; p. 9, 1st para., Figs. 5a-c; Pgs. 44-45; Pgs. 87-88) and ester (p. 3, 1st full para., lines 13 and 14) linkages.  
st para., Figs.5a-c), iv (p. 9, 2nd and 3rd para, Figs.6a-c and 7a-d; p. 44-45; ), Intratumoral (p. 19, Fig.60), nondescript injection (Figs. 61-65) ] the pHLIP®-fluorophore to a patient or subject (p.8, bottom para.; p. 9; p. 87, bottom para.), contacting the patient with electromagnetic radiation, and detecting the electromagnetic radiation emitted from the pHLIP®-fluorophore (P. 45, 1st Full para., ); either in vivo (P. 8, Bottom para., Figs 4a-d; p. 9, 1st full paragraph; p. 45 P. 87, 2nd para.- P. 88, 1st para.) or ex vivo (para. spanning pgs. 9 and 10; p. 45; Figs. 60-65) wherein detection indicates diseased tissue (p.5 lines 1-4, 2nd full para., and Figs. 4; 5; 6; 7, and 60-65). 
Reshetnyak does not specifically disclose the use of Indocyanine green (ICG). 
Wu teaches that ICG is an FDA approved contrast agent useful in photoacoustic imaging (p.23618, Section 2.1.1., lines 2-4).
Yamauchi further teaches various ICG compositions designed for covalently bonding to polypeptides via carbonyl, amide, or thiol linkages (p. 11, [0071]; and p. 13, [0087]) Specifically, Yamauchi teaches the same linkage for ICG as is instantly claimed ([0087]).  
For present claim 44, Reshetnyak teaches that tumor uptake is higher – in terms of mean fluorescence – than Liver uptake (p.18, Fig.52, p. 104, para. 3); signal reduction in renal tissue decreases to zero (0) over time while tumor signal was maintained for up to 4 weeks (p. 63, 3rd full para.); increased tumor/ bladder signal over time (Figs. 64 and 65); and reduction in kidney retention by administration of bicarbonate solution or a decoy peptide (p.171, 1st full paragraph). Therefore, Reshetnyak teaches the suitability of using the peptide in kidney or bladder tissues.
For present claim 62, Reshetnyak teaches conjugation of pHLIP® with Cy 5.5. (para. spanning pgs. 87-88), and it would have been obvious to substitute either Cy5.5 or Alexa750 with ICG because ICG   Further, the substitution of one known element (ICG-maleimide as taught by Yamauchi) for another (Cy5.5-maleimide) would have yielded predictable results (i.e. a targeting peptide covalently bound to an imaging molecule that is FDA approved and useful in both NIR and photoacoustic imaging studies) to one of ordinary skill in the art at the time the instant application was filed. Please, see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

For present claims 74, 75, 86-90, 92 and 93, Reshetnyak discloses; in Example 1, the method of claim 40 conducted using a pHLIP® peptide with a single Cys residue on the N-terminus (ACEQNPIYWARYADWLFTTPLLLLDLALLVDADET (SEQ ID NO: 221) conjugated with Cy5.5-maleimide and Alexa750-maleimide, and conducted testing with an Alexa conjugated, 27 amino acid sequence:Var3-3D - ACDDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 259, 40, and 78)(p.171); comprising SEQ ID NO: 1, wherein aspartic acid (D) = X (protonatable amino acid). Var3-3D has a pKa of 5.1 (p.181), 100% sequence identity with instant SEQ ID NO: 15, and further comprises instant SEQ ID NOs: 25, 26, 27, and 28 (see tables on pgs. 33, 170, and 181; as well as, p. 171 - 1st full paragraph; and Figs. 64 and 65).
Therefore, present claims 74, 75, and 86-90, 92 and 93 would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements [(i.e. method of administration; identifying; and imaging diseased tissues via N-terminal thiol linked NIR/photoacoustic/cyanine{Alexa Fluor 750-maleimide and Cy5.5-maleimide}-pHLIP® sequence {including at least one pHLIP® variants comprising an amino acid sequence LFPTXTLL, wherein X is a protonatable amino acid}; having fast, pH dependent {pKa 5.1} ,reversible lipid membrane insertion {soluble at pH 8}, as taught by Reshetnyak) and ICG-maleimide as taught by Yamauchi with no change in the respective functions and the combination would have yielded predictable results to one of ordinary .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-44, 50-54, 59-65, 67, 70-83, and 86-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 19-28, 36-39 and 59-62 (claim set of 8/23/2021) of copending Application No. 15/713,324 (reference application; ‘324) in view of RESHETNYAK. Although the claims at issue are not identical, they are not patentably distinct from each other.

 	‘324 recites a particular compound (e.g. claim 1, 21, and 23) or composition (claim 37, 38, 59, and 60). The method of the instant application requires compositions (such as those described in ‘324).  The difference between the two claim sets is that the instant claims require contacting and detecting steps.  These steps are taught by Reshetnyak, as discussed in the rejections supra, which discussions are incorporated herein.  
In relation to claims 40, 59-68, 71-77, and 82-95; claims 1, 7, 8, 19, 20, 25-28, 36, 37, 38, 59-62  of ‘324 recites the claim limitation of a structure of pHLIP®-fluorophore comprising SEQ ID NOs: 1, 4, 9, 25, 26, 27, and 28  covalently bound to a Cys at the N-terminal end of the low insertion peptide sequence either reading on or directly identical to that used in the instant method claims. This composition is required to meet all claim limitations of the instant methods steps. Since the structures of the compounds are identical, their inherent properties must also be the same. 
Present claims 64 and 65 require the inherent characteristics of ‘324 claims 7 and 8. 
Present claims 66, 84, and 85 requires the same “artificial protonatable amino acid limitations” of ‘324 claim 27 and 28.
Present claims 94 and 95 recite D-glucose and a pharmaceutically acceptable carrier which are claim limitations which are comprised within ‘324 claims 37-39 and 59-62 (including mouthwash)

In relation to present claims 40, 74, 78, 79, 85-91 and 93-95; claims 21, 22, 28, 36-38, and 59-62 of ‘324 recites the claim limitation of a structure of pHLIP®-fluorophore comprising SEQ ID NOs: 1, 2, 5, 25, 26, 27, and 28 covalently bound to the N-terminal alanine of the low insertion 

In relation to present claims 40, 74, 80, 81, 85-91 and 93-95; claims 21, 22, 28, 36-38, and 59-62 of ‘324 recites the claim limitation of a structure of pHLIP®-fluorophore comprising SEQ ID NOs: 1, 3, 8, 25, 26, 27, and 28 covalently bound to the N-terminal lysine of the low insertion peptide sequence either reading on or directly identical to that used in the instant method claims. This composition is required to meet all claim limitations of the instant methods steps. Since the structures of the compounds are identical, their inherent properties must also be the same. In relation to present claims 76-85; claims 19-28 of 324 recite all of the structural claim limitations required to use the various compounds in composition in the method of instant claim 74; further it would be obvious to use the composition of claimed in ‘324 (claims 1, 19-28, 36-39, and 59-62 ) in the method steps of claims 40-95.
In relation to claim 94 and 95, claims 37-39 and 59-61, of ‘324 recite the claim limitations. ‘324 recites mouthwash (claim 39) and D-glucose (claim 60) which are suitable forms for the pharmaceutically acceptable carrier of instant claim 94.

Claims 40, 41, 42, 54, 60, 63, 64, 65, 67, and 70-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8-13, and 17-20 of U.S. Patent No. US-9289508-B2, Pub 22 MAR 2016, and having the priority date of 13 JUL 2010 (reference patent; ‘508), and optionally RESHETNYAK. Although the claims at issue are not identical, they are not patentably distinct from each other because (i) it discloses a method of administration supra, which discussions are incorporated herein, Reshetnyak further teaches the instantly claimed contacting and detecting steps. 

Claims 40, 60-62, 74, 75, 86-90, 92, and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8-13, and 17-20 of U.S. Patent No. US-9289508-B2, Pub: 22 MAR 2016, having priority of 13 JUL 2010 (reference patent ‘508), in view of RESHETNYAK, YAMAUCHI, WO-2014013730-A1, Pub: Jan. 23, 2014 and Wu, Contrast Agents for Photoacoustic and Thermoacoustic Imaging: A Review, Int. J. Mol. Sci., 15, 23616-26639, Pub: 18 DEC 2014; and further evidenced by Lee, Peptides and Peptide Hormones for Molecular Imaging and Disease Diagnostics, Chem Rev.,110: 3087-3111, Pub: 15 MAR 2010. 
Although the claims at issue are not identical, they are not patentably distinct from each other because (i) it discloses a method of administration of a pHLIP® conjugated at a Cys residue on the N-terminus to Cy 5.5-maleimide (cyanine) and Alexa750-maleimide (NIR) (Col. 32, lines 66 – Col. 33, line 5) and visualization of NIR emission after removing the skin to visualize both tumor and metastatic lesions (cols. 33-34; Fig 4); (ii) collectively describes a method of administrating a pHLIP® [(Var4-3E: consisting of the sequence st para.).
‘508 does not disclose the covalent conjugation of indocyanine green (ICG).
Wu teaches that ICG is an FDA approved contrast agent useful in photoacoustic imaging (p.23618, Section 2.1.1., lines 2-4).
Yamauchi teaches various ICG compositions designed for covalently bonding to polypeptides via carbonyl, amide, or thiol linkages (p. 11, [0071]; and p. 13, [0087]) Specifically, Yamauchi teaches the same linkage for ICG as is instantly claimed ([0087]).  
	
Therefore, present claims 40, 60-62, 74, 75, and 86-90, 92 and 93 would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements [(i.e. method of administration; identifying; and imaging diseased tissues via N-terminal thiol linked NIR/photoacoustic/cyanine{Alexa Fluor 750-maleimide and Cy5.5-maleimide}-pHLIP® sequence {including at least one pHLIP® variants comprising an amino acid sequence LFPTXTLL, wherein X is a protonatable amino acid}; having fast, pH dependent {pKa 5.1} ,reversible lipid membrane insertion {soluble at pH 8}, as disclosed in ‘508) and ICG-maleimide as taught by Yamauchi with no change in the respective functions and the combination would have yielded predictable results (i.e. a fast, pH dependent membrane inserting pHLIP labeled with an FDA approved NIR/PAT imaging molecule {as evidenced by Wu and Lee} having fast blood clearance) to one of ordinary skill in the art at the time the instant application was filed. Please, see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658